Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (20130345341) in view of Kusudou et al (20130253116) in view of Hiroshi et al (WO2013137449, English translation).
Harada teaches modified cellulose nanofibers. 
Harada, paragraph 80 of the PGPUB, teaches the resin composition in the present invention contains modified cellulose nanofibers, obtained by treating cationic cellulose nanofibers with an anionic additives, and a molding resin.
Harada, paragraph 82 of the PGPUB, teaches the resin composition may also contain various types of additives provided they are added within a range that does not impair the effects of the present invention. Examples of additives that may be incorporated include plasticizers, light-resistant additives (such as ultraviolet absorbers or stabilizers) and dispersants. One type of these additives may be used alone or two or more types may be used in combination.

Kusudou, abstract, teaches a halogen-containing resin composition comprising 100 parts by weight of a halogen containing resin; 0.01 to 2.5 parts by weight of a polyvinyl alcohol having a saponification degree of from 60 to 99.9 mol % and a viscosity-average polymerization degree of from 100 to 1,000; 0.01 to 2.5 parts by weight of a polyol having a molecular weight of 2,000 or less and a hydroxyl content of 10% by weight or more; and 0.01 to 5 parts by weight of a zinc compound.
Kusudou, paragraph 34 of the PGPUB, teaches as a result of intense investigation, we have found that a halogen-containing resin composition obtained by adding a particular polyvinyl alcohol, a particular polyol and a zinc compound in particular amounts to a halogen-containing resin, exhibits satisfactory thermal stability even when it is molded at a low temperature and molding of the halogen containing resin composition gives a molded article with reduced coloration.
Kusudou, paragraph 65 of the PGPUB, teaches examples of a polyol contained in a halogen-containing resin composition of the present invention include, ribose, deoxyribose, glucose, fructose, galactose and trehalose. 
Kusudou, paragraph 66 of the PGPUB, teaches a content of the polyol in the halogen-containing resin composition is 0.01 to 2.5 parts by weight, preferably 0.05 to 2 parts by weight based on 100 parts by weight of the halogen-containing resin. A polyol content of less than 0.01 part by weight leads to insufficient long-term thermal stability, while the content of more than 2.5 parts by weight leads to tendency to coloration of a molded article made of a halogen containing resin composition, or its volatilization from 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a polyvinyl alcohol, a particular polyol such as glucose, fructose, galactose or trehalose in the amount of 0.01 to 2.5 parts by weight, preferably 0.05 to 2 parts by weight based on 100 parts by weight of the resin and a zinc compound as taught by Kusudou into the resin composition as additives as taught by Harada to obtain a resin that exhibits satisfactory thermal stability even when it is molded at a low temperature and molding of the resin composition gives a molded article with reduced coloration.
Glucose, fructose, galactose and trehalose as taught by Kusudou reads on a saccharide fibrillation aid which is solid as room temperature as claimed in claim 1. 
Although Harada teaches dispersants, Harada do not teach the amount of dispersant added to the resin composition. 
Hiroshi teaches a plant fiber containing resin compound. 
Hiroshi, paragraph 11, teaches the plant fiber-containing resin composition contains plant fibers, a fiber dispersion resin, and a main material resin.
Hiroshi, paragraph 48, teaches as the dispersant for post-emulsification, various surfactants in the above polymerization method can be preferably used, and as the cationic polymer surfactant, an amine group-added epoxy resin, an amino group-containing acrylic acid ester copolymer, a polyamide and the like can be used. The amount of the dispersant is preferably 0.1 to 20 parts by mass, more preferably 2 to 15 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a dispersant in an amount of 0.1 to 20 parts by mass with respect to the fiber dispersion resin as taught by Hiroshi in the resin composition as taught by the references above to achieve physical properties such as sheet uniformity and optical properties can be improved and the reinforcing effect of the plant fiber can be surely exhibited. 

Regarding claim 3, Harada teaches modified cellulose nanofibers. 

Regarding claim 13, Harada, paragraph 85 of the PGPUB, teaches a resin molded body containing the modified cellulose nanofibers. 

Regarding claims 18-20, glucose, fructose, galactose or trehalose as taught by the references is a saccharide as claimed in claim 1 and therefore it would be expected that glucose, fructose, galactose or trehalose as taught by the references would have a glucose, fructose, galactose or trehalose and glucose, fructose, galactose or trehalose as taught by the references would have a melting temperature of equal to or lower than the kneading temperature of glucose, fructose, galactose or trehalose. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (20130345341) in view of Kusudou et al (20130253116) in view of Hiroshi et al (WO2013137449, English translation) as applied to claim 1 and further in view of Choi et al (20070232771). 
Although the references teach a dispersant, the references do not teach the dispersant to be a block copolymer. 
Choi teaches a dispersant. 
Choi, paragraph 3, teaches at this time, a dispersant has to have properly regulated hydrophilicity/hydrophobicity and regular molecular weight, since these dispersant characteristics significantly affect the particle size, size distribution and the stability of a final resin product.
Choi, paragraph 18 of the PGPUB, teaches a dispersant for manufacturing vinyl chloride resin, in which both a hydrophilic group and hydrophobic group are included. 
Choi, paragraph 22 of the PGPUB, teaches a dispersant itself is a polymer which plays a role in dispersing various reactants including a monomer in a solvent as a droplet. The monomer and the solvent are formed in two phases and various reactants including a monomer are suspended in the solvent. At this time, a dispersant including both a hydrophilic group and a hydrophobic group reduces the surface tension of the droplet. The present inventors confirmed that the dispersant of the invention is very useful for manufacturing vinyl chloride resin with regular size distribution, excellent sphericity and proper diameter.
Choi, paragraph 23 of the PGPUB, teaches the hydrophilic group can be hydroxyethylacrylate, hydroxyethylmethacrylate or ethyl eneglycolmonovinylether.
Choi, paragraph 24 of the PGPUB, teaches the hydrophobic group of the dispersant is selected from a group consisting of vinylacetate, ethylacetate, methylacrylate, ethylacrylate, 2-ethylhexylacrylate, butyl methacrylate, butylacrylate, methylmethacrylate and glycidylmethacrylate.
Choi, paragraph 32, teaches it is also able to produce a block copolymer or a polymer with high molecular weight by adding a monomer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a block copolymer dispersant comprising hydroxyethylacrylate and methylacrylate as taught by Choi as the dispersant as taught by the references above to reduces the surface tension of the droplets and further to achieve stability of the final resin product. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (20130345341) in view of Kusudou et al (20130253116) in view of Hiroshi et al (WO2013137449, English translation) as applied to claim 1 and further in view Yano et al (WO2014133019, English translation). 

Yano, abstract, teaches a composition containing cellulose and a dispersant, said composition enabling the dispersibility of cellulose in resins to be improved.
Yano, paragraph 67, teaches the dispersant has a resin affinity segment A and a cellulose affinity segment B, and has a block copolymer structure or a gradient copolymer structure.
Yano, paragraph 72, teaches the dispersant allows the cellulose fibers to be mixed and dispersed in an organic solvent having an inherently low affinity under mild conditions at normal temperature and pressure (Fig. 4). Then, the hydrophobized cellulose is uniformly dispersed even in a highly hydrophobic thermoplastic resin such as PE and PP. The dispersant improves the strength of the interface between the cellulose and the resin, and can suppress the aggregation of the cellulose in the resin. As a result, a composite material and a molded body having excellent strength and elastic modulus can be obtained.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a dispersant having a resin affinity segment A and a cellulose affinity segment B, and having a block copolymer structure or a gradient copolymer structure as taught by Yano as the dispersant as taught by the references above to obtain a molded body having excellent strength and elastic modulus. 

s 6, 8, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuko et al (WO2005003450, English translation) in view of Kusudou et al (20130253116). 
Yuko, abstract, teaches a fiber/biodegradable resin composite material having high rigidity and high strength can be produced by dispersing a fiber component in a resin component finely and uniformly by a general-purpose kneading means without pretreatment of the resin component. 
Yuko, paragraph 6, teaches a method for producing a biodegradable aliphatic polyester composition having high strength and high rigidity by using a microfibrillar cellulose fiber.
Yuko, paragraph 12, teaches pulp and / or cellulosic fibers that have undergone a simple pretreatment that damages the outer layers of the primary and secondary walls are melt-kneaded with the resin component in the presence of a cellulose amorphous region swelling agent. It was found that the fiber component was defibrated into microamorphous material and was uniformly finely dispersed in the resin component. That is, the pulp and / or cellulosic fibers whose primary wall and secondary wall outer layer are damaged by the pretreatment are easily defibrated during melt kneading and uniformly finely dispersed in the molten resin.
Although Yuko teaches a method to make a biodegradable aliphatic polyester composition, Yuko does not teach the method of incorporating a saccharide. 
Kusudou, abstract, teaches a halogen-containing resin composition comprising 100 parts by weight of a halogen containing resin; 0.01 to 2.5 parts by weight of a polyvinyl alcohol having a saponification degree of from 60 to 99.9 mol % and a 
Kusudou, paragraph 34 of the PGPUB, teaches as a result of intense investigation, we have found that a halogen-containing resin composition obtained by adding a particular polyvinyl alcohol, a particular polyol and a zinc compound in particular amounts to a halogen-containing resin, exhibits satisfactory thermal stability even when it is molded at a low temperature and molding of the halogen containing resin composition gives a molded article with reduced coloration.
Kusudou, paragraph 65 of the PGPUB, teaches examples of a polyol contained in a halogen-containing resin composition of the present invention include, ribose, deoxyribose, glucose, fructose, galactose and trehalose. 
Kusudou, paragraph 66 of the PGPUB, teaches a content of the polyol in the halogen-containing resin composition is 0.01 to 2.5 parts by weight, preferably 0.05 to 2 parts by weight based on 100 parts by weight of the halogen-containing resin. A polyol content of less than 0.01 part by weight leads to insufficient long-term thermal stability, while the content of more than 2.5 parts by weight leads to tendency to coloration of a molded article made of a halogen containing resin composition, or its volatilization from the halogen-containing resin composition or a molded article therefrom or its bleed out on the surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a polyvinyl alcohol, a particular polyol such as a glucose, fructose, galactose or trehalose and a zinc compound as taught by Kusudou into the mixing or kneading of the method to make a resin composition as taught by Yuko to obtain a resin that exhibits satisfactory thermal stability even when it is molded at a low temperature and molding of the resin composition gives a molded article with reduced coloration.

Regarding claim 8, Yuko teaches defibrated microfibrillated celluloses which is cellulose nanofibers as claimed in claim 8. 

	Regarding claim 16, Yuko teaches as a method for molding an aliphatic polyester composition produced by the method of the present invention, any method similar to a method for molding an ordinary thermoplastic resin composition can be applied. Specifically, injection molding, extrusion molding, hollow molding, foam molding and the like can be adopted.

Regarding claims 21-23, glucose, fructose, galactose or trehalose as taught by the references is a saccharide alcohol as claimed in claim 1 and therefore it would be expected that glucose, fructose, galactose or trehalose as taught by the references would have a decomposition temperature equal to or higher than the kneading temperature of glucose, fructose, galactose or trehalose and glucose, fructose, galactose or trehalose as taught by the references would have a melting temperature of equal to or lower than the kneading temperature of glucose, fructose, galactose or trehalose. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuko et al (WO2005003450, English translation) in view of Kusudou et al (20130253116) as applied to claim 6 and further in view of Hiroshi et al (WO2013137449, English translation).
Although the references teach a method of making a resin, the references do not teach a dispersant added to the resin composition. 
Hiroshi teaches a plant fiber containing resin compound. 
Hiroshi, paragraph 11, teaches the plant fiber-containing resin composition contains plant fibers, a fiber dispersion resin, and a main material resin.
Hiroshi, paragraph 48, teaches as the dispersant for post-emulsification, various surfactants in the above polymerization method can be preferably used, and as the cationic polymer surfactant, an amine group-added epoxy resin, an amino group-containing acrylic acid ester copolymer, a polyamide and the like can be used. The amount of the dispersant is preferably 0.1 to 20 parts by mass, more preferably 2 to 15 parts by mass with respect to the fiber dispersion resin. When the amount of the dispersant is equal to or more than the lower limit, the average particle size of the resin emulsion becomes small, physical properties such as sheet uniformity and optical properties can be improved, and the emulsion stability of the resin emulsion itself and long-term storage stability can be improved. On the other hand, when the amount of the dispersant is not more than the upper limit value, the reinforcing effect of the plant fiber can be surely exhibited.
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuko et al (WO2005003450, English translation) in view of Kusudou et al (20130253116) as applied to claim 6 and further in view of Kumamoto et al (6830658). 
Although the references teach pulp, the references do not teach the freeness of the pulp. 
Kumamoto teaches a method for producing pulp molded articles. 
Kumamoto, col. 9, teaches the pulp slurry which can be used preferably contains pulp fibers having an average fiber length of 0.8 to 2.0 mm, a Canadian Standard Freeness of 100 to 600 cc. 
It is preferred for the pulp fibers to have a freeness of 100 to 600 cc, particularly 200 to 500 cc, especially 300 to 400 cc. A freeness less than 100 cc is so low that speed-up of the molding cycle tends to be difficult, and dewatering of the molded article tends to be insufficient. A freeness exceeding 600 cc is so high that the pulp deposited body formed by papermaking tends to suffer from unevenness of thickness.
.

Response to Arguments
Applicant’s arguments, filed 3/3/21, with respect to the rejection(s) of claim(s) 1, 3-8, 13-14, 16 and 18-23 under Harada, Kusudou, Hiroshi, Choi, Yano, Yuko and Hiroshi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harada, Kusudou, Hiroshi, Choi, Yano, Yuko and Hiroshi.
Applicants note that Kusudou only relates to polyol components. Indeed, the teaching of Kusudou specifically notes the need for “a particular polyol.” (Paragraph [0034]). As amended, Claim 1 excludes polyol components (by removing saccharide alcohols from the claims). As such, Applicants assert that there would have been no reason to arrive at the claimed invention by the combination of Harada and Kusudou without undue experimentation or impermissible hindsight reconstruction.
Examiner respectfully traverses. 
glucose, fructose, galactose and trehalose. 
In this case, Kusudou broadly is defining polyols as a compound having more than 1 hydroxyl group. 
These polyols can be ribose, deoxyribose, glucose, fructose, galactose and trehalose. 
Ribose, deoxyribose, glucose, fructose, galactose and trehalose are all monosaccharides and therefore encompass saccharides as claimed in claim 1. 
Therefore, there is motivation to combine the polyols such as ribose, deoxyribose, glucose, fructose, galactose and trehalose which are saccharides taught by Kusudou into the resin composition as additives as taught by Harada to obtain a resin that exhibits satisfactory thermal stability even when it is molded at a low temperature and molding of the resin composition gives a molded article with reduced coloration as explained in the rejection above. 

Examiner would like to point out that it is unclear what the definition of “decomposed products thereof” is in claims 1 and 6. 
For example, it is unclear what encompasses decomposed products of saccharides such as glucose or fructose. 

Conclusion

US20060025541 teaches an injection moulding resin. 
‘541, paragraph 16 of the PGPUB, teaches surprisingly, the use of water soluble fillers in the present invention is an effective way of reducing the cost of such injection moulding resin whilst maintaining/ improving the desirable high solubility properties and extrusion/article forming properties. 
‘541, paragraph 29 of the PGPUB, teaches the water soluble filler preferably comprises at least 10 wt % of the resin composition. 
‘541, paragraphs 30-32 of the PGPUB, teaches the filler can be a carbohydrate such as glucose, dextrose, fructose, lactose, sucrose, maltose and dextrins.
Glucose, dextrose, fructose, lactose, sucrose and maltose as taught by ‘541 read on saccharides as claimed in claim 1. 

US6515054, col. 5, teaches a biodegradable resin comprising a filler such as starch. 
‘054, col. 6, teaches the combining ratio of the above filler in the biodegradable resin composition is not especially limited, but is preferably in the range of 5 to 90 weight 9%, more preferably in the range of 30 to 90 weight %, still more preferably in the range of 40 to 85 weight %, of the biodegradable resin composition.
Starch as taught by ‘054 reads on saccharides as claimed in claim 1. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        
3/19/21